Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant first office action is in response to communication filed on 10/28/2021. 
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or 

Internet Communications
3. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on 

5.	On Applicant argument filed on 10/28/2021, Applicant argue that “… Applicants submit that the cited references fail to disclose or render obvious the presently claimed combination of features recited in the independent claims. For example, Applicants submit that the cited references fail to disclose or render obvious "allocate identification information, which is included in a preset range, to the installed application," "store, at a first address of the memory, the identification information for indicating access privilege to a system resource," "monitor the first address during running of a first process of the application," and "terminate the first process, in response to the identification information stored at the first address not being included in the preset range,".

6.	In response to the above argument, the newly introduced prior art Whitten (Pub. No.: US 2008/0096486 A1), fig. 4 and 9 depicted  the software application 47 charges the user's account a preset amount, at block 95, to ensure there is adequate payment to cover the cost of the printing. This could include prompting the user to enter a credit card number before proceeding with the print request. As an alternative to charging the user for the cost of the print job, the software application 47 could terminate the transaction if the user does not have sufficient funds. If the user does have sufficient funds (or application 47 sends the mobile print package to the printer system 50 via the short-range secure wireless connection established between the mobile computing device 40 and the wireless printer system 50 at block 96. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No. US 2013/0227652 A1, hereinafter “Choi”) in view of Veeraraghavan et al. (US Pub. No. US 2016/0314177 A1, hereinafter “Veeraraghavan”), Takamatsu et al. (US Patent 2006/0263101 A1, hereinafter “Takamatsu”).

Choi provides application processor is provided to receive a request for the manager permission from the application, and thus enables reducing the damage to the terminal by reducing malicious rooting corresponding to the terminal using the list of applications authorized to obtain root permission.

Veeraraghavan provide the tracking unit (memory) tracks a copy-on-write page and/or a new page. When writing data to the page results in a page fault, the tracking unit checks whether the physical page address of the page is within the address range stored in the first storing unit. If the physical page address is within the address range, the tracking unit stores the physical page address of the changed page into the second storing unit (second storage unit). Since only the physical page addresses of the changed pages are stored, the child processes are synchronized only with the changed pages. Therefore, the PET copy is optimized to the small delta that could have changed and the synchronization is faster. 

Whitten provide method and system for using a mobile computing device to wirelessly print data includes establishing a first wireless link with a printer system and establishing a second wireless link with a central computer system. User account data is transmitted to the central computer system via the second wireless link for verification. 

As per claim 1, Choi discloses an electronic device (fig. 2 depicted  modem processor 210, for example) comprising: a memory (fig. 2 depicted  memory area 240, for example); and a processor electrically connected with the memory (fig. 2 depicted the shared memory scheme refers to an inter-processor data sharing communication scheme in which one of processors stores data in a memory area 240, for example), wherein the processor is configured to: install an application (fig. 1 element 150 show a malicious application may install a SU command in a `system/bin` directory in order to obtain manager permission. The malicious application may be an application including an exploit code that attempts abnormal rooting. The malicious application may temporarily obtain the manager permission using a vulnerable point of the terminal, and may install SU utility in the system/bin directory using the obtained temporary manager permission, for example), allocate identification information (fig. 1 depicted the Linux kernel 120 may assign UID to an application. The UID refers to a user identifier (ID) assigned to each application, for example), which is included in a preset range, to the installed application, store, at a first address of the memory (fig. 1 depicted , Linux kernel 120 manages a security, a memory, a process, a network stack, a hardware driver, for example), the identification information for indicating access privilege to a system resource (para. 0029 discloses access permission may be classified into several categories including general user permission and root permission. An application or a process assigned with the general user permission may access only an input/output (I/O) device and allowed files of the limited range. An application or a process assigned with the root permission may access all the I/O devices and files including a system file. The root permission may also be referred to as manager permission (or administrator permission), for example).

Choi fails to explicitly disclose monitor the first address during running of a first process of the application, and terminate the first process, when the identification information stored at the first address is not included in the preset range.  

Veerararaghavan monitor the first address during running of a first process of the application (para. 0009 discloses tracking, by an operating system kernel, a page changed by a main process which runs in the database system and executes online transactions, for example), and terminate the first process (fig. 6 step 602, =if there is a physical page address to be synchronized, perform step 603, otherwise, end the process, for example), when the identification information stored at the first address is not included in the preset range (fig.5 Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space). 

Choi and Veerararaghavan are analogous art because they both are directed to a method and an apparatus of maintaining data for online analytical processing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Veerararaghavan with the specified features of Choi because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Veerararaghavan to modified the teachings of Choi in order for   maintaining data for online analytical processing [Veerararaghavan: para. 0002]. 

 	Choi as modified by Veerararaghavan fails to explicitly disclose terminate the first process, when in response to the identification information stored at the first address is-not being included in the preset range.

	However, Whitten discloses terminate the first process; when in response to the identification information stored at the first address not being included in the preset range (fig. 2 and 9 depicted If the user does not have enough payment to cover the cost of printing the data stream, the software application 47 charges the user's account a preset amount, at block 95, to ensure there is adequate payment to cover the cost of the printing. This could include prompting the user to enter a credit card number before proceeding with the print request. As an alternative to charging the user for the cost of the print job, the software application 47 could terminate the transaction if the user does not have sufficient funds. If the user does have sufficient funds (or once the amount of the print request is sufficiently funded at block 95), the software application 47 sends the mobile print package to the printer system 50 via the short-range secure wireless connection established between the mobile computing device 40 and the wireless printer system 50 at block 96, for example). 

Choi as modified by Veerararaghavan and are Whitten analogous art because they both are directed to user account data is transmitted to the central computer system via the second wireless link for verification and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi as modified by Veerararaghavan with the specified features of Whitten because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Choi as modified by Veerararaghavan to enabling users of mobile computing devices to wirelessly print data at various locations [Whitten: para. 0016].

As per claim 2, Choi as modified by Veerararaghavan further modified by Whitten and as applied above discloses wherein the processor is further configured to: terminate forking of a second process (fig. 5 of Veerararaghavan depicted Step 602, =if there is a physical page address to be synchronized, perform step 603, otherwise, end the process, for example), in response to the second process is forked (para. 0063 of Veeraraghavan discloses when a memory required by the database system such as table space, control memory, etc. is pre-allocated, the child process for online analytical processing is forked at once, for example), and when identification information for indicating access privilege of the second process to the system resource not being included in the preset range (para. 0080 of Veerararaghavan), and an address, at which identification information for indicating access privilege of a process, which forks the second process, to the system resource is stored, is not monitored (fig. 5 of Veeraraghavan Step 502 depicted check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space, for example).  
The same motivational statement applies as set forth above in claim 1. 

As per claim 4, Choi as modified by Veerararaghavan as applied above discloses wherein the processor is further configured to:- 30 -0210-0370 (2017-OPSE-9075/US) English Translationset a flag value for (fig.5 of Veerararaghavan Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).   

As per claim 5, Choi as modified by Veerararaghavan as applied above discloses wherein the processor is further configured to: store information of the first process, when the identification information stored at the first address not corresponding to the preset range (fig. 10 and para. 0106 of Veeraraghavan discloses a virtual page address which points to the obtained physical page address. If the virtual page address exists, the synchronization unit 1020 updates a PTE of the virtual page address with the physical page address obtained from the second storing unit 1050. If the virtual page address does not exist, the synchronization unit 1020 creates a new PTE mapping a new virtual page address in the child process to the physical page address, for example).  

As per claim 6, Choi as modified by Veerararaghavan as applied above discloses wherein the processor is further configured to: encrypt and store the information of the first process (para. 0027 discloses  access permission may refer to permission that permits a specific user or a process to access a program or a computer system within a computer network. Further, the access permission may refer to permission that permits a user to access specific data or program and to use the same in a specific form. The access permission may be understood as permission that permits an application or a process to be capable of accessing and using specific data or program within a terminal, for example).

As per claim 7, Choi as modified by Veerararaghavan as applied above discloses wherein the information, which is stored by the processor (para. 0014 of  Veerararaghavan obtaining the stored physical page address from the main process, for example) of the first process includes at least one of a name of the first process or time at which identification information of the first process does not correspond to the preset range ((fig.5 of Veerararaghavan Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).     

As per claim 8, Choi as modified by Veerararaghavan as applied above discloses wherein the processor is further configured to: transfer a file associated with the first process to an external server (fig. 10 Veeraraghavan depicted the processor 1120 and the storage 1130 can communicate via internal interface, for example), in response to the identification information stored at the first address not corresponding to the preset range (fig.5 of Veerararaghavan Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).   

As per claim 9, Choi discloses a storage medium to store computer-readable instructions, the storage medium comprising instructions that, when executed by an electronic device (para. 0085 discloses program instructions, for example), cause the electronic device to: install an application; allocate identification information (para. 0040 discloses install SU utility in the system/bin directory using the obtained temporary manager permission, for example), which is included in a preset range, to the installed application; store, at a first address of a memory (fig. 1 depicted , Linux kernel 120 manages a security, a memory, a process, a network stack, a hardware driver, for example) the identification information for indicating access privilege to a system resource (fig. 1 and furthermore para. 0034 discloses the Linux kernel 120 may assign UID to an application. The UID refers to a user identifier (ID) assigned to each application, for example). 



Veerararaghavan disclose monitor the first address during running of a first process of the application (para. 0009 discloses tracking, by an operating system kernel, a page changed by a main process which runs in the database system and executes online transactions, for example); and terminate the first process (fig. 6 step 602, =if there is a physical page address to be synchronized, perform step 603, otherwise, end the process, for example), the identification information stored at the first address not corresponding to the preset range (fig.5 Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).

Choi and Veerararaghavan are analogous art because they both are directed to a method and an apparatus of maintaining data for online analytical processing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Veerararaghavan with the specified features of Choi because they are from the same field of endeavor.

Veerararaghavan: para. 0002]. 
Choi as modified by Veerararaghavan fails to explicitly disclose terminate the first process, in response to the identification information stored at the first address not corresponding to the preset range.

However, Whitten discloses terminate the first process, in response to the identification information stored at the first address not corresponding to the preset range (fig. 2 and 9 depicted If the user does not have enough payment to cover the cost of printing the data stream, the software application 47 charges the user's account a preset amount, at block 95, to ensure there is adequate payment to cover the cost of the printing. This could include prompting the user to enter a credit card number before proceeding with the print request. As an alternative to charging the user for the cost of the print job, the software application 47 could terminate the transaction if the user does not have sufficient funds. If the user does have sufficient funds (or once the amount of the print request is sufficiently funded at block 95), the software application 47 sends the mobile print package to the printer system 50 via the short-range secure wireless connection established between the mobile computing device 40 and the wireless printer system 50 at block 96, for example). 

Choi as modified by Veerararaghavan and are Whitten analogous art because they both are directed to user account data is transmitted to the central computer system via the second wireless link for verification and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi as modified by Veerararaghavan with the specified features of Whitten because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Choi as modified by Veerararaghavan to enabling users of mobile computing devices to wirelessly print data at various locations [Whitten: para. 0016]. 

As per claim 10, Choi as modified by Veerararaghavan as applied above discloses an instruction to perform: terminating forking of a second process (fig. 5 of Veerararaghavan depicted Step 602, =if there is a physical page address to be synchronized, perform step 603, otherwise, end the process, for example), when the second process is forked, and when identification information for indicating access privilege of the second process to the system resource is not included in the preset range (para. 0080 of Veerararaghavan), and an address, at which identification information for indicating access privilege of a process, which forks the second process, to the system resource is stored, is not monitored (fig. 5 of Veeraraghavan Step 502 depicted check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space, for example).  
The same motivational statement applies as set forth above in claim 9. 

As per claim 12, Choi as modified by Veerararaghavan as applied above discloses an instruction to perform: setting a flag value for indicating that access privilege of a process having the identification information is escalated, in response to the identification information stored at the first address not corresponding to the preset range (fig.5 of Veerararaghavan Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).   

As per claim 13, Choi as modified by Veerararaghavan as applied above discloses an instruction to perform storing information of the first process, in response to the identification information stored at the first address not corresponding to the preset range ((fig.5 of Veerararaghavan Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).   

As per claim 14, Choi as modified by Veerararaghavan as applied above discloses an instruction to perform encrypting and storing information of the first process  (para. 0027 discloses  access permission may refer to permission that permits a specific user or a process to access a program or a computer system within a computer network. Further, the access permission may refer to permission that permits a user to access specific data or program and to use the same in a specific form. The access permission may be understood as permission that permits an application or a process to be capable of accessing and using specific data or program within a terminal, for example).  

As per claim 15, Choi as modified by Veerararaghavan as applied above discloses an instruction to perform transferring a file associated with the first process to an external server (fig. 10 Veeraraghavan depicted the processor 1120 and the storage 1130 can communicate via internal interface, for example), when the identification information stored in the first address not corresponding to the preset range (fig.5 Step 502, check whether the physical page address of this page is within the tracked address range, if yes, perform step 503. The address range to be tracked can be stored in the process address space).

Allowable Subject Matter
7.	Claims 3 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure an imaging section, identification based on the image of the bill is performed without identifying the existence of dust. Therefore, there was the inconvenience of erroneous identification or the like caused by dust, and the sheet paper identification apparatus was used while identification was not performed correctly because an abnormal state in the imaging section caused by dust was not communicated to the outside, thereby allowing no further acceptance of the sheet paper, Akimoto (US Pub. No. US 2011/0036074 A1) provide Upon no detection of the closing abnormality where the EGR valve does not become in the totally closed state (when the flag Fa is value `0`), the engine is controlled using the target fuel injection amount obtained from the correction of the basic fuel injection amount toward the increase direction, in the case that the engine is operated together with the recirculation of the exhaust in the preset high-load operation range (when the flag Fi is `1`) and   Yamazaki et al. (US Patent 4,999,709) a horizontal address count h had been used to terminate the horizontal gate enable signal produced by horizontal image range defining circuit 54h, furthermore fig. 3 and 5 depicted scroll control circuit 56 supplies a signal to horizontal counter control circuit 53h to vary the absolute horizontal position count which is detected for resetting horizontal address counter 55h. The scroll control signal also is supplied to horizontal image range defining circuit 54h to enable this circuit to vary the beginning of the horizontal gate enabling signal produced thereby, yet permit the image range defining circuit to terminate that enabling signal when the count of horizontal absolute position counter 52h reaches the count corresponding to the end of the horizontal image range (represented in fig. 5 as count x-2.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





A.G.
January 5, 2022
A.G.
/ABIY GETACHEW/Primary Examiner, Art Unit 2434